SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Francisco Rosa appeals from a decision of the United States District Court for the Northern District of New York, which dismissed his complaint alleging a violation of 42 U.S.C. § 1983 on the ground that the complaint failed to comply with Fed.R.Civ.P. 8(a). Rule 8(a) requires that the statement of the grounds for relief be “short and plain.” The district court twice instructed Rosa to amend his complaint to comply with this rule. Rosa’s amended filings remained “prolix” and “not susceptible of a responsive pleading.” Under the circumstances, the dismissal was not an abuse of discretion.